Citation Nr: 1026480	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  99-22 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of head 
injury to include a seizure disorder, migraine headaches, and a 
cognitive disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, 
Montana, which, in pertinent part, denied entitlement to service 
connection for PTSD, a left knee disability, and a residual 
disability due to a head injury.

The Veteran provided testimony at a hearing before personnel at 
the RO in January 2000.  A transcript of this hearing has been 
associated with the Veteran's VA claims folder.

This case was previously before the Board in September 2004, 
September 2006, and February 2009.  In September 2004 and 
September 2006, the Board remanded the matters on appeal for 
additional development.  In February 2009, the Board promulgated 
a decision which denied these claims.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

By a January 2010 Order, the Court, pursuant to a joint motion, 
vacated the Board's February 2009 decision to the extent it 
denied service connection for PTSD and head injury residuals, and 
remanded the case to the Board for compliance with the 
instructions of the joint motion.  The appeal as to the remaining 
issue of service connection for a left knee disorder was 
dismissed, and is no longer before the Board.

For the reasons detailed below, the Board finds that further 
development is required for compliance with the instructions of 
the joint motion.  Accordingly, this appeal is REMANDED to the RO 
for completion of this development.  VA will notify the appellant 
if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board finds that further development 
is required in order to comply with the duty to assist, as well 
as the instructions of the joint motion.

In denying the Veteran's PTSD claim in the February 2009 
decision, the Board found that the probative evidence established 
there was no current diagnosis of PTSD in accordance with the 
American Psychiatric Association Diagnostic and Statistical 
Manual for Mental Disorders, 4th ed. (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  

The joint motion contended, in essence, that the Board's decision 
did not consider whether the Veteran had an acquired psychiatric 
disorder other than PTSD that was causally related to his 
military service.  In pertinent part, the joint motion noted that 
the Veteran had been diagnosed with depression and anti-social 
personality disorders in service in 1976, but the Board did not 
consider whether current diagnoses of depression were related to 
these in-service findings.  The joint motion also noted that the 
Veteran's records and a buddy statement showed a marked change in 
the Veteran's performance reports (from "outstanding" before 
the incident to not even meeting "minimum Navy standards" 
afterwards); the fact the Veteran requested a transfer to another 
command following the incident (i.e., head injury); and that the 
Veteran submitted evidence regarding the continuation of symptoms 
related to the head injury as evidence in support of the 
psychiatric disorder claim.

The Board observes that the Veteran was accorded multiple VA 
medical examinations regarding his psychiatric disorder claim, to 
include in April 1998, February 2000, and August 2003.  However, 
the focus of these examinations were whether he satisfied the 
criteria for PTSD, and, if so, whether this diagnosis was due to 
the confirmed stressor(s) of his active service.  The Board must 
acknowledge that no opinion was promulgated as to whether he had 
a psychiatric disorder other than PTSD that was due to service, 
to include in-service findings of depression.  As such, it 
appears that these examinations are inadequate to address the 
matters raised by the joint motion.

The joint motion also contended that the Board did not consider 
in-service evidence of cognitive impairment in denying the 
Veteran's head injury claim.  Specifically, the Veteran's service 
records show that he and an "interest" and "desire" to 
"strike" [learn about and train] for a higher job rating before 
his accident, and, after the accident, being disqualified from 
that job due to unsatisfactory performance.  Moreover, a buddy 
statement noted that the Veteran "was having difficulty paying 
attention to detail" after the accident.  As such, the joint 
motion contended that there was evidence of a possible impairment 
to the Veteran's ability to learn, thus, some evidence of 
cognitive impairment.

As with the psychiatric disorder claim, the Veteran was accorded 
multiple VA medical examinations regarding his head injury claim, 
to include in January 1999 and August 2003.  However, these 
examinations did not specifically address the purported evidence 
of cognitive impairment during service identified by the joint 
motion.  Therefore, the Board must also find that these 
examinations appear to be inadequate for addressing the matters 
raised by the joint motion.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  In view of the 
foregoing deficiencies of the VA medical examinations on file for 
addressing the matters raised by the joint motion, the Board 
finds that new examinations and opinions are necessary which do 
address these matters.

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

The Board also notes that it does not appear any treatment 
records have been obtained regarding the claimed disabilities 
since the respective VA medical examinations of August 2003.  As 
a remand is deemed necessary in this case, the RO should also 
obtain any such outstanding records found to be in existence.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his 
psychiatric disorder and purported head 
injury residuals since August 2003.  After 
securing any necessary release, the RO 
should obtain those records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to address the 
nature and etiology of his current acquired 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.

For any acquired psychiatric disorder found 
to be present on examination, the examiner 
must express an opinion as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that it was incurred in 
or otherwise the result of active service, 
to include the acknowledged in-service head 
injury and/or the 1976 findings of 
depression and anti-social personality 
disorders.

A complete rationale for any opinion 
expressed should be provided.

3.  The Veteran should also be accorded a 
VA medical examination to address whether 
he has any current residuals as a result of 
his in-service head injury.  The claims 
folder should be made available to the 
examiner for review before the examination; 
the examiner must indicate that the claims 
folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether the Veteran currently has any 
current disability as a residual of the 
acknowledged in-service head injury.  The 
examiner should address whether it is at 
least as likely as not that he currently 
has a seizure disorder, migraine headaches, 
and a cognitive disorder as a residual of 
this injury.

A complete rational for any opinion 
expressed should be provided.  In pertinent 
part, this opinion should address whether 
the change in the Veteran's performance 
evaluations in his service records, as well 
as the buddy statement's account of 
"difficulty paying attention to detail," 
is evidence of cognitive impairment.

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination reports to ensure that they are 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing any additional 
development deemed necessary, the RO should 
readjudicate the issues on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his attorney should be 
furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
last SSOC in August 2008, and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


